 379319 NLRB No. 55SOUTHERN INTERIORS, INC.1The Respondent, by letter dated August 11, 1995, indicated thatit had forwarded a copy of the August 8, 1995 letter to the Respond-
ent's representative. However, no answer has been filed.Southern Interiors, Inc., Service Art, Inc., and Tri-County Installations, Inc. and Local 67, Opera-tive Plasterers' and Cement Masons Inter-
national Association of the United States and
Canada, AFL±CIO, CLC. Case 7±CA±37262October 20, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALE,Upon a charge and amended charge filed by theUnion on May 25 and June 22, 1995, the General
Counsel of the National Labor Relations Board issued
a complaint on July 12, 1995, against Southern Interi-
ors, Inc. (Respondent Southern Interiors), Service Art,
Inc. (Respondent Service Art), and Tri-County Installa-
tions, Inc. (Respondent Tri-County), collectively the
Respondent, alleging that they have violated Section
8(a)(1) and (5) of the National Labor Relations Act.
Although properly served copies of the charge, amend-
ed charge and complaint, the Respondent failed to file
an answer.On September 21, 1995, the General Counsel fileda Motion for Default Summary Judgment with the
Board. On September 22, 1995, the Board issued an
order transferring the proceeding to the Board and a
Notice to Show Cause why the motion should not be
granted. The Respondent filed no response. The allega-
tions in the motion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Default Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated August 8, 1995,
notified the Respondent that unless an answer were re-
ceived by August 22, 1995, a Motion for Summary
Judgment would be filed.1In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Default Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, Respondent Southern Interiors,Respondent Service Art, and Respondent Tri-County,
separate corporations with a single office and place of
business at 14711 Harper, Detroit, Michigan, have
been engaged in the construction business performing
drywall, plastering, and related work for both busi-
nesses and residences. At all material times, the Re-
spondent, comprising Respondent Southern Interiors,
Respondent Service Art, and Respondent Tri-County,
has been a single affiliated business enterprise with
common officers, ownership, management, and super-
vision. Each Respondent has shared common premises
and facilities; has provided services for and sales to the
others; and has interchanged personnel with the others;
and the Respondent has held itself out to the public as
a single-integrated business enterprise. Based on its op-
erations described above, Respondent Southern Interi-
ors, Respondent Service Art, and Respondent Tri-
County constitute a single-integrated business enter-
prise and a single employer within the meaning of the
Act.During the past 12 months preceding the filing ofthe charge, the Respondent, in conducting its business
operations, derived gross revenues in excess of
$500,000 and during the same period of time pur-
chased and received at its Detroit, Michigan facility
goods valued in excess of $50,000 directly from points
outside the State of Michigan. During the same period,
the Respondent received in excess of $50,000 for pro-
viding services to other companies, each of which dur-
ing the same period received goods at its Michigan lo-
cations, valued in excess of $50,000, directly from
points outside Michigan. We find that the Respondent
is an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act and that
the Union is a labor organization within the meaning
of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the
Act:All journeymen and apprentice plasterers em-ployed by the Respondent at or out of its Detroit
facility in commercial, residential or shop work,
but excluding office clerical employees, guards
and supervisors as defined in the Act.At all material times, and as embodied in a collec-tive-bargaining agreement between the Union and Re-
spondent Southern Interiors, effective for the period
from June 1, 1994, to May 31, 1997, the Union hasVerDate 12-JAN-9914:49 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31955apps04PsN: apps04
 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The Respondent is alleged to be in the construction business,suggesting that it is a construction industry employer subject to the
provisions of Sec. 8(f) of the Act. Accordingly, in the absence of
an allegation that the bargaining relationship was actually based on
9(a) majority support, we find that the relationship was entered into
pursuant to Sec. 8(f), and that the Union is therefore the limited 9(a)
representative of the unit employees for the period covered by the
contract. See Electri-Tech, Inc., 306 NLRB 707 fn. 2 (1992) (citingJohn Deklewa & Sons, 282 NLRB 1375 (1987), enfd. sub nom. IronWorkers Local 3 v. NLRB, 843 F. 2d 770 (3d Cir. 1988).Member Browning finds it unnecessary to decide in this proceed-ing whether the parties' relationship is governed by Sec. 9 or by Sec.
8(f). She notes that in either event the Respondent was obligated to
adhere to the terms and conditions of the collective-bargaining
agreement.3To the extent that an employee has made personal contributionsto a fund that are accepted by the fund in lieu of the Respondent's
delinquent contributions during the period of the delinquency, the
Respondent will reimburse the employee, but the amount of such re-
imbursement will constitute a setoff to the amount that the Respond-
ent otherwise owes the fund.been the limited exclusive collective-bargaining rep-resentative of the unit and has been voluntarily recog-
nized as such by Respondent Southern Interiors.2Atall material times, based on Section 9(a) of the Act,
Respondent Southern Interiors has recognized the
Union as the limited exclusive collective-bargaining
representative of the unit.The Respondent has refused to recognize and bar-gain with the Union as the limited exclusive collective-
bargaining representative of the unit at certain of the
Respondent's jobsites, most particularly those going
under the name of Respondent Tri-County.During all times relevant to this charge, the Re-spondent has made unilateral changes in mandatorysubjects of bargaining by refusing to follow the collec-
tive-bargaining agreement described above on Re-
spondent Southern Interiors sites by failing to make all
monthly fringe benefit reports and contributions as re-
quired by article 5, section 5.The Respondent has failed and refused to permit anaudit by the Union of the books of Respondents Tri-
County and Service Art as requested on May 17, 1995,
and as required by article 5, section 5(J), of the agree-
ment and it has thereby refused to provide requested
information regarding the relationship between the
three Respondents as requested by the Union which is
necessary to administer the collective-bargaining agree-
ment, and which involves a mandatory subject of bar-
gaining.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain col-
lectively with the limited exclusive collective-bargain-
ing representative of its employees within the meaning
of Section 8(d) of the Act and has thereby engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to ceaseand desist and to take certain affirmative action de-signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(5) and (1) by failing to make contractually
required monthly fringe benefit reports and contribu-tions as required by article 5, section 5(J), we shall
order the Respondent to make the reports and contribu-
tions and to make whole its unit employees by making
all such delinquent contributions, including any addi-
tional amounts due the funds in accordance with
Merryweather Optical Co., 240 NLRB 1213, 1216 fn.7 (1979). In addition, the Respondent shall reimburse
unit employees for any expenses ensuing from its fail-
ure to make the required contributions, as set forth in
Kraft Plumbing & Heating, 252 NLRB 891 fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981), such
amounts to be computed in the manner set forth in
Ogle Protection Service, 183 NLRB 682 (1970), enfd.444 F.2d 502 (6th Cir. 1971), with interest as pre-
scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).3Furthermore, having found that the Respondent hasfailed to permit an audit as required by article 5, sec-
tion 5(J), of the agreement, we shall order the Re-
spondent to permit such an audit.Finally, having found that the Respondent has re-fused to recognize and bargain with the Union as the
limited exclusive collective-bargaining representative
of the unit at certain of the Respondent's jobsites, most
particularly those going under the name of Respondent
Tri-County, we shall order it to cease and desist and
to bargain, on request, with the Union. In accordance
with the General Counsel's request, we shall also order
the Respondent to apply the contract retroactively to
all of the Respondent's jobsites and to make the unit
employees whole for any loss of earnings they may
have suffered as a result of the Respondent's failure to
do so. Backpay shall be computed in the manner set
forth in Ogle Protection Service, supra, with interestthereon to be computed in the manner prescribed in
New Horizons for the Retarded, supra. In addition, weshall order the Respondent to make the unit employees
whole for any loss of benefits by making any and all
delinquent benefit fund contributions, including any
additional amounts due the funds in accordance with
Merryweather Optical Co., supra, and by reimbursingthe unit employees for any expenses ensuing from its
failure to make the required contributions, as set forth
in Kraft Plumbing & Heating, supra, such amounts tobe computed in the manner set forth in Ogle Protec-VerDate 12-JAN-9914:49 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31955apps04PsN: apps04
 381SOUTHERN INTERIORS, INC.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''tion Service, supra, with interest as prescribed in NewHorizons for the Retarded, supra.ORDERThe National Labor Relations Board orders that theRespondent, Southern Interiors, Inc., Service Art, Inc.,
and Tri-County Installations, Inc., Detroit, Michigan,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to recognize and bargain with Local 67,Operative Plasterers' and Cement Masons International
Association of the United States and Canada, AFL±
CIO, CLC, as the limited exclusive collective-bargain-
ing representative of the unit at certain of the Respond-
ent's jobsites, most particularly those going under the
name of Respondent Tri-County. The unit is:All journeymen and apprentice plasterers em-ployed by the Respondent at or out of its Detroit
facility in commercial, residential or shop work,
but excluding office clerical employees, guards
and supervisors as defined in the Act.(b) Failing to make monthly fringe benefit reportsand contributions on behalf of its unit employees as re-
quired by article 5, section 5, of the collective-bargain-
ing agreement with the Union which is effective for
the period from June 1, 1994, to May 31, 1997.(c) Failing to permit an audit by the Union of thebooks of Tri-County Installations, Inc. and Service Art,
Inc., as required by article 5, section 5(J), of the col-
lective-bargaining agreement.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the lim-ited exclusive collective-bargaining representative of
the unit, including unit employees at the Tri-County
jobsites.(b) Apply the current contract retroactively for allthe Respondent's jobsites, and make whole its employ-
ees and the benefit funds, in the manner set forth in
the remedy section of this Decision.(c) Comply with the collective-bargaining agreementby making all monthly fringe benefit reports and con-
tributions as required by article 5, section 5(J), of the
collective-bargaining agreement and make whole its
unit employees by reimbursing them for any expenses
ensuing from its failure to make the required contribu-
tions, as set forth in the remedy section of this Deci-
sion.(d) Permit an audit by the Union of the books ofRespondents Tri-County and Service Art as required
by article 5, section 5(J), of the collective-bargaining
agreement.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(f) Post at at its facility in Detroit, Michigan, copiesof the attached notice marked ``Appendix.''4Copies ofthe notice, on forms provided by the Regional Director
for Region 7, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(g) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to recognize and bargain withLocal 67, Operative Plasterers' and Cement Masons
International Association of the United States and Can-
ada, AFL±CIO, CLC, as the limited exclusive collec-
tive-bargaining representative of the unit at certain of
our jobsites, most particularly those going under the
name of Tri-County. The unit is:All journeymen and apprentice plasterers em-ployed by us at or out of our Detroit facility in
commercial, residential or shop work, but exclud-
ing office clerical employees, guards and super-
visors as defined in the Act.WEWILLNOT
fail to make monthly fringe benefitreports and contributions on behalf of our unit employ-
ees as required by article 5, section 5, of the collec-
tive-bargaining agreement with the Union which is ef-
fective for the period from June 1, 1994, to May 31,
1997.WEWILLNOT
fail to permit an audit by the Unionof the books of Tri-County Installations, Inc. and Serv-VerDate 12-JAN-9914:49 Jul 29, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31955apps04PsN: apps04
 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ice Art, Inc., as required by article 5, section 5(J), ofthe collective-bargaining agreement.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union as thelimited exclusive collective-bargaining representative
of the unit, including unit employees at the Tri-County
jobsites.WEWILL
apply the current contract retroactively toall of our jobsites, and WEWILL
make whole our em-ployees and the benefit funds.WEWILL
comply with the collective-bargainingagreement by making all monthly fringe benefits re-ports and contributions as required by article 5, section5(J), of the collective-bargaining agreement and WEWILLmake whole our unit employees by reimbursingthem for any expenses ensuing from our failure to
make the required contributions.WEWILL
permit an audit by the Union of the booksof Tri-County Installations, Inc. and Service Art, Inc.
as required by article 5, section 5(J), of the collective-
bargaining agreement.SOUTHERNINTERIORS, INC., SERVICEART, INC., ANDTRI-COUNTYINSTALLA-TIONS, INC.VerDate 12-JAN-9914:49 Jul 29, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31955apps04PsN: apps04
